PAGE, Circuit Judge.
Appellant, receiver of a national bank, sued appellee on his promissory note, payable to the bank. Appellee answered (1) denying the complaint; (2) admitting the note and denying consideration; and (3) averring the note was for the accommodation of the bank. After jury waiver in writing and trial by the court, judgment was entered for appellee. Whether any question is properly here -for determination we do not decide, but it is conceded there is none if there is any conflict in the evidence. The note in evidence supports the complaint, but other evidence contradicts the plain import of the note, and shows that it was given for the accommodation of some one. Appellant contends that it was for the accommodation of the bank’s president, as an individual, and a finding to that effect would not have been unsupported by evidence. Appellee contends that the note was for the hank’s accommodation, and such a- finding would certainly not have been without evidence to support it. Clearly there was a conflict in the evidence. The judgment is affirmed.